Citation Nr: 1820960	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to increases in the ratings for bilateral pes planus with plantar fasciitis, calcaneal spurs, and osteoarthritis (bilateral pes planus) (currently rated 20 percent prior to January 14, 2011, and 50 percent from that date, with an additional period of a temporary 100 percent rating for convalescence).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to August 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

A May 2013 rating decision granted a total disability rating based on individual unemployability (TDIU) effective May 29, 2012, and the Veteran has expressed satisfaction with that decision.  Therefore, the Board will not address this issue any further.


FINDINGS OF FACT

1.  It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry.  See April 2010 VA audiometry results.  Based on his military occupational specialty (MOS) as a Vulcan Crewmember and his testimony that he was exposed to loud noises during service, the Board concedes noise exposure in service.

2.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including the Veteran's competent and credible testimony that his hearing loss began during service and continued thereafter, is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for bilateral hearing loss.  During August 2017 treatment, a private audiologist concluded that the Veteran's hearing loss is most likely caused by years of hazardous noise exposure during service; a January 2018 private hearing loss and tinnitus disability benefits questionnaire noted that the Veteran was exposed to excessive acoustic trauma during service (which is known to cause tinnitus) and that service connection for tinnitus was subsequently granted based on that opinion.  Although the Board notes the negative April 2010 VA examination, the Board finds that it is reasonably shown that noise trauma was a factor in the Veteran's development of his current hearing loss disability - just as it was for the tinnitus - and that service connection for bilateral hearing loss is warranted.  

3.  Prior to April 1, 2011, the Board finds that the Veteran experienced symptoms equivalent to severe bilateral flatfoot, and that a 30 percent rating is warranted for BILATERAL severe flatfoot.  However, because there was no evidence of pronounced flatfoot, including no evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a rating in excess of 30 percent is not warranted.

The August 2010 VA examination notes the Veteran's complaints of daily intermittent severe pain lasting two hours after elevation and soaking and his reports that prolonged standing and walking aggravate his feet.  The Veteran also reported fair response to treatment and fair efficacy of corrective shoes, inserts, and braces.   Physical examination showed no midfoot or forefoot malalignment, no pronation, and no pain on manipulation.  Although there was evidence of painful motion and tenderness, such tenderness was not extreme (and was not limited to the plantar surfaces of his feet), as required for a 50 percent rating.

The Board notes the Veteran's August 2017 testimony that his symptoms have been the same throughout, but the findings of the August 2010 VA examination show that a 30 percent rating, and no higher, is warranted for bilateral severe flatfoot.

4.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, from April 1, 2011 (the date following the last day of the Veteran's 100 percent convalescent rating), the Veteran experienced symptoms equivalent to pronounced bilateral flatfoot and that a rating of 50 percent is warranted.

The April 2013 VA examination noted pain on use that is accentuated and pain on manipulation that is not accentuated; no characteristic callouses and no extreme tenderness of the plantar surface was noted.  Additionally, the Veteran's symptoms were relieved by arch supports.  This examination, however, failed to note whether there was any marked deformity, marked pronation, or marked inward displacement or severe spasm of the tendo achillis on manipulation and is therefore inadequate to determine whether a higher rating is warranted.

Because the Veteran underwent surgery for his bilateral pes planus in January 2011 and another examination was not conducted until more than two years later, and in light of the December 2016 VA examination's findings that warranted a 50 percent rating, combined with the Veteran's report of similar symptoms throughout, a 50 percent rating is warranted from April 1, 2011.  The Veteran has previously expressed satisfaction with the 50 percent rating assigned, effective December 20, 2016, and the Board notes that this is the highest rating warranted under Code 5276.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Prior to April 1, 2011, the criteria for an increased rating of 30 percent for bilateral pes planus have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2017).

3.  From April 1, 2011, the criteria for an increased rating of 50 percent for bilateral pes planus have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2017).


ORDER

Service connection for bilateral hearing loss is granted.

Prior to April 1, 2011, an increased disability rating of 30 percent, but no higher, for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.

From April 1, 2011, an increased disability rating of 50 percent, but no higher, for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


